Duffel, J.
The plaintiff having endorsed a draft drawn by the master of the steamer Iroquois, paid it after protest, and now seeks his payment from the defendant as owner of the vessel.
The plaintiff was at the date of the execution of the bill and of his endorsement, the clerk of the steamer, and it may be -assumed that he was a surety or guarantor.
The defendant propounded certain interrogatories to the plaintiff, the fourth of whichTis as follows:
“Did you not know that at the time of the transfer, and at the time you endorsed said bill of exchange, said boat belonged to and was the property of James A. Trice, or of Wingfield, Trice & Co? ”
The word transfer, in the above interrogatory, alludes to the transfer of the steamer Iroquois from C. M. Blackman to the defendant.
*301Tlio plaintiff answered: “I was requested, shortly previous to my endorsing the bill of exchange sued on, by defendant to have the boat insured as his property, if I could get it done at Nashville.”
This answer not being responsive, the interrogatory was, on a regular rule, taken for confessed, and the District Judge, considering no doubt that the defendant was, to the knowledge of the plaintiff, only the nominal owner of the steamer, rendered judgment in favor of the defendant.
It is evident from the above expose, that the plaintiff has no cause of action against the defendant.
Judgment affirmed.
VooRnxES, J., absent.